Citation Nr: 0940035	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  05-36 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for joint pain as a chronic 
disability resulting from undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel





INTRODUCTION

The Veteran served on active duty from August 1989 to June 
1992.  This Veteran also has unspecified periods of National 
Guard service, through July 2004.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to the 
benefit currently sought on appeal.

In December 2008, the Board denied service connection for a 
right foot disability, and remanded the issue of entitlement 
to service connection for joint pain as a chronic disability 
resulting from undiagnosed illness.


FINDINGS OF FACT

1. The Veteran served in the Southwest Asia theater of 
operations from October 1990 to April 1991.

2.  The evidence does not relate polyarthralgia to an 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War.

3.  Polyarthralgia was not present in service or for many 
years after service discharge, and the competent medical 
evidence is against a finding that polyarthralgia is related 
to service.

CONCLUSION OF LAW

Polyarthralgia, including as due to an undiagnosed illness, 
was not incurred in or aggravated during active service, and 
may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

VCAA notice was provided to the Veteran in August 2002, 
December 2003, and January 2009.  These letters informed the 
Veteran of what evidence was required to substantiate his 
claim, and of the Veteran's and VA's respective duties for 
obtaining evidence.  The January 2009 letter also advised the 
Veteran as to how disability ratings and effective dates are 
assigned.  See Dingess, supra.  After the completion of all 
VCAA notice, the claim was readjudicated by way of a July 
2009 supplemental statement of the case and at that time, the 
Veteran was given another 30 days in which to respond with 
additional comments or evidence.  In June and July 2009, the 
Veteran responded with additional argument.  

VA also has a duty to assist the appellant in the development 
of the claim. This duty includes assisting the appellant in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains service 
treatment records, service personnel records, private medical 
evidence and VA medical evidence.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim. 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).




II.  Legal Criteria and Analysis

The record reflects that the Veteran served in the Southwest 
Asia theater of operations from October 1990 to April 1991.  
He essentially contends he has joint pain as a result of his 
service in Southwest Asia during the Persian Gulf.  
  
Because the Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf Veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  38 C.F.R. § 3.317(a)(1)).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis. In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service. 
Gutierrez v. Principi, 19 Vet. App. 1, 8 (2005). Further, lay 
persons are competent to report objective signs of illness.  
Id.

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" means 
a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities. Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

After a review of the claims file, the Board finds that the 
evidence does not support the claim for service connection 
for joint pain based on an undiagnosed illness.   In this 
regard, on a January 2009 VA examination, undertaken 
specifically to address the issue of undiagnosed illness, the 
Veteran's complaint was attributed to a known diagnosis; the 
examiner specifically diagnosed the Veteran with 
polyarthralgia of unknown etiology.  

Accordingly, there is no basis for the Veteran's claim that 
joint pain is due to an undiagnosed illness occasioned by 
service in the Persian Gulf.  Competent evidence establishes 
that the Veteran does not have an undiagnosed illness 
manifested by joint pain.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  To the extent that that this claimed disorder has 
been diagnosed, the provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 are not applicable.

The Board has also considered whether service connection for 
polyarthralgia is warranted on a direct basis.  

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. 
Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno 
v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. § 
3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent factfinding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to 
attest to his observations of his disability.  Layno; 38 
C.F.R. § 3.159(a)(2).  The Board acknowledges the Veteran's 
assertions, to include those received in June and July 2009, 
to the effect that he relates his joint pains to his active 
service.  However, as a lay person, he is not competent to 
diagnose any medical disability or render an opinion as to 
the cause or etiology of any current disorder (i.e. that his 
current joint pain is related to service) because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

On review of all evidence, the Board finds that service 
connection for polyarthralgia is not warranted on a direct 
basis.  There is no evidence of joint pain during service, 
and significantly, the Board notes that according to a report 
of medical history dated in April 1992, which was completed 
upon separation from active service, the Veteran denied ever 
having arthritis, rheumatism, or bursitis; bone, joint, or 
other deformity; and examination of the musculoskeletal 
system revealed normal findings.  

The first evidence of joint pain is a private report from Dr. 
D. B. Saldana dated in October 2001; such report shows an 
impression of polyarthralgia.    

With regard to the etiology of the Veteran's polyarthralgia, 
the record contains a January 2009 VA opinion in which the 
examiner agreed that rheumatoid arthritis and lupus have been 
ruled out, and opined that it is at least as likely as not 
that the Veteran's condition (polyarthralgia) is service 
related based on the time of onset of his symptoms.  However, 
the examiner did not cite to a source for the complaints of 
pain since service and apparently relied upon the Veteran for 
this information.  

As indicated, the record is negative for any evidence of in-
service joint pain and the Veteran denied joint pain or 
problems upon his discharge from active service.  The absence 
of complaints or findings of joint pain pathology is 
significant.  The Veteran's assertion that he had been 
suffering from joint pain during/since service lacks 
credibility under the circumstances.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See, e.g., 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  Thus, the Board finds the January 
2009 VA opinion relating the Veteran's polyarthralgia to 
service lacks probative value.  

As there is no competent medical opinion which provides a 
nexus between current disability and service based on the 
evidence of record, service connection for polyarthralgia on 
a direct basis is not warranted.  In passing, the Board also 
notes that service connection for a right foot disability, to 
include complaints of pain, was denied in a December 2008 
Board decision.  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for polyarthralgia, to 
include as a result of an undiagnosed illness, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


